In an action to declare the rights of the parties with respect to a parcel of real property known as the "Library Wing”, the defendant appeals from a judgment of the Supreme Court, Nassau County (Burstein, J.), entered July 17, 1987, which declared that title to the subject property is held by the defendant Merrick Union Free School District, subject to a public trust to devote the property solely to library purposes, and that exclusive control, use, occupancy and possession of that property rests with the plaintiff, the Merrick Library.
Ordered that the judgment is modified, on the law, by deleting from the second decretal paragraph thereof the words "to devote the property solely to library purposes”; as so modified, the judgment is affirmed, with costs to the respondent, for reasons stated by Justice Burstein in her memorandum decision at the Supreme Court.
The language contained in the second decretal paragraph requiring that the property be "devote[d] * * * solely to library purposes”, could be construed as unduly circumscribing the broad range of library-related and community functions for which the building has been used in the past. Therefore, we modify the judgment appealed from accordingly. Hooper, J. P., Sullivan, Harwood and Balletta, JJ., concur.